SMITH, Justice
(concurring specially).
I concur in the main opinion. As the main opinion notes, this Court, by granting certiorari review as to only one issue, denied certiorari review as to several other issues raised in the certiorari petition including, among other things, that new ballistics evidence proved that Hinton was innocent.
At Hinton’s original trial, experts for the State linked six bullets recovered from the murder scenes and the third shooting to the revolver seized from Hinton’s mother’s house (“the Hinton revolver”). Hinton’s most compelling argument is that his expert witnesses demonstrated at the Rule 32, Ala. R.Crim. P., proceeding that the six bullets could not “be linked to a single weapon.” However, the testimony actually established that the experts were unable to determine whether or not all six bullets had been fired from the same weapon. Hinton’s expert at the Rule 32 proceeding, John Dillon, Jr., stated: “in all six cases I was not able to determine whether or not they were fired by [the Hinton revolver].” The testing was inconclusive, and the experts did not exclude the possibility that the Hinton revolver fired those bullets.
Hinton also claimed that the Hinton revolver “was mechanically incapable” of firing the bullets recovered from the third shooting. Specifically, Hinton’s Rule 32 experts testified that those bullets contained a defect produced by a timing prob*338lem.3 The Hinton revolver had a timing problem, but the experts were unable to reproduce the markings. This testimony, however, was inconclusive and did not show that the Hinton revolver could not produce the marking. Specifically, the testing to produce the timing error was limited: the experts tested only one cylinder of the gun, and their test consisted of manually holding the gun cylinder out of time with their hands. Additionally, one expert testified that the timing problem found in the Hinton revolver would not always occur.
Although the testimony of Hinton’s experts was certainly relevant to the claims in the Rule 32 proceeding, the evidence was inconclusive and did not exclude the possibility that the Hinton revolver fired the bullets. To say that the evidence shows that the bullets cannot “be linked to a single weapon” thus overstates the evidence.

. "Timing” refers to when the cylinder of a revolver rotates to place a chamber in line with the axis of the forcing cone and barrel of the firearm. When a cylinder chamber is not correctly in line with the forcing cone and barrel, a "timing” problem occurs and distinctive markings can be produced on the projectile when the revolver is fired.